Order entered November 20, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01385-CV

                          ANTHONY LEEARTIS HALL, Appellant

                                             V.

                        OBINNA CHINEMEREM NJOKU, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-09-02988-B

                                         ORDER

       Before the Court is appellant’s November 14, 2013 second motion for an extension of
time to file a brief. Appellant requests a three-day extension to November 17, 2013. As of the
date of this order, appellant has not filed his brief. Accordingly, we DENY appellant’s motion
as moot.
       On the Court’s own motion, we ORDER appellant to file a brief on or before
DECEMBER 2, 2013. We caution appellant that failure to file a brief on or before December 2,
2013 may result in dismissal of the appeal for want of prosecution without further notice. See
TEX. R. APP. P. 38.8(a)(1).




                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE